SHARE EXCHANGE AGREEMENT




This Share Exchange Agreement dated November 21, 2008, by and between Jetronic
Industries, Inc., a Pennsylvania corporation (“Buyer”); and New Bastion
Development, Inc., a Florida corporation (“Seller”).




RECITALS




WHEREAS, the Parties desire that Buyer acquire all of the outstanding capital
stock of Seller in exchange (the "Share Exchange") for Buyer’s common stock, par
value $0.10 per share (“Common Stock”), all as more particularly set forth
herein




WHEREAS, upon completion of the Share Exchange, the capitalization of Buyer
shall consist of 19,476,946 shares of common stock outstanding, of which Buyer’s
shareholders shall retain approximately 9,587,500 shares of Common Stock, and
Seller’s shareholders shall retain approximately 9,889,446 shares of Common
Stock. Seller shall cancel all of the 15,750,000 shares of Buyer’s Common Stock
that was previously issued to Seller by Buyer. Seller’s shareholders holding the
550 shares of Series A Convertible Preferred Stock shall retain such shares
until such time that Buyer’s capital structure will enable it to issue 550
shares of comparable preferred stock.




WHEREAS, the boards of directors of the Parties to this Agreement have
determined that the proposed transaction is advisable and for the general
welfare and advantage of their respective corporations and shareholders and have
recommended to their respective shareholders that the proposed transaction be
consummated; and




WHEREAS, it is the intent of the parties hereto that the transactions
contemplated hereby be structured so as to qualify as a tax-free exchange under
Section 368 of the Internal Revenue Code of 1986, as amended (the “IRC”), and
the provisions of this Agreement will be interpreted in a manner consistent with
this intent.




WHEREAS, the contemplated transactions shall be consummated pursuant to and in
accordance with the terms and conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, the parties agree as follows:




SECTION 1.          Plan of Share Exchange.




          1.1          The Plan of Share Exchange, Exhibit A, is incorporated by
reference.




SECTION 2.          Closing.




          2.1          Closing.        Closing shall take place at the offices
of the Buyer at 10:00 A.M. on December 18, 2008 (the “Closing” or “Closing
Date”), or at another time, date, and place mutually agreed to by the parties,
subject to the terms and conditions described herein. Closing













Final

________     ______





1




--------------------------------------------------------------------------------







shall be consummated by the execution and acknowledgment by Buyer and Seller of
Articles of Share Exchange in accordance with the Florida Business Corporation
Act and Pennsylvania Consolidated Statutes. The Articles of Share Exchange
executed and acknowledged shall be delivered for filing to the Secretary of
State of each of Pennsylvania and Florida as promptly as possible after the
consummation of the closing. The Articles of Share Exchange shall specify the
effective date and time of the Share Exchange.




SECTION 3.          Representations and Warranties of Seller.




          3.1          Seller’s Representations and Warranties.
                As of the Closing Date, Seller represents and warrants to Buyer
as follows:




                         3.1.1          Capital Structure.    The capitalization
of Seller consists of 50,000,000 shares of common stock, $.0.001 par value, of
which 19,476,946 shares are issued and outstanding, and 10,000,000 shares of
preferred stock, of which 5,000,000 shares are designated as Series A
Convertible Preferred Stock, of which 550 shares are issued and outstanding. All
of the issued and outstanding capital stock of Seller has been duly authorized
and validly issued, and is fully paid and nonassessable, free of preemptive
rights, and not subject to any restriction on transfer under the Articles of
Incorporation of Seller or any agreement to which Seller is a party or of which
Seller has been given notice. There are no outstanding subscriptions, options,
warrants, convertible securities, rights, agreements, understandings, or
commitments of any kind relating to the subscription, issuance, repurchase, or
purchase of capital stock or other securities of Seller, or obligating Seller to
transfer any additional shares of its capital stock of any class or any other
securities.




                          3.1.2          Ownership of the Shares.           The
shares of Buyer’s Common stock (“Common Stock”) being issued to Seller’s
shareholders at the Closing are duly authorized and will be validly issued,
fully paid, and nonassessable on their issuance. The persons receiving these
securities at the Closing will acquire good, valid, and indefeasible title, free
and clear of any interests, security interests, claims, liens, pledges, options,
penalties, charges, other encumbrances, buy-sell agreements, or rights of any
party whatsoever.




                         3.1.3          Organization and Good Standing.




Seller is duly qualified as a Florida corporation and is in good standing in any
jurisdiction in which the conduct of its business or the ownership of its assets
requires such qualification.




A true and complete copy of the Articles of Incorporation of Seller, each as
amended to this date, has been delivered or made available to Buyer. The minute
books of Seller are current as required by law, contain the minutes of all
meetings of the incorporators, Board of Directors, committees of the Board of
Directors, and shareholders from the date of incorporation to this date, and
adequately reflect all material actions taken by the incorporators, Board of
Directors, committees of the Board of Directors, and shareholders of Seller.
Seller has no subsidiaries.
















Final

________     ______





2




--------------------------------------------------------------------------------







                         3.1.4          Authorization; Validity.       The
execution, delivery, and performance of this Agreement by Seller has been duly
and validly authorized by all requisite corporate action. This Agreement has
been duly and validly executed and delivered by Seller, and is the legal, valid,
and binding obligation of Seller, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency, moratorium, reorganization, and
other laws of general application affecting the enforcement of creditors’ rights
and by the availability of equitable remedies.




                        3.1.5          Consents.                Other than is
set forth herein, no approval, consent, waiver, or authorization of or filing or
registration with any governmental authority or third party is required for the
execution, delivery, or performance by Seller of the transactions contemplated
by this Agreement.




                        3.1.6          Litigation.   Other than is set forth
herein, no litigation is pending or to the knowledge of Seller, threatened, to
which Seller is or may become a party.




                        3.1.7          Violations.  The execution, delivery, or
performance of this Agreement does not and will not (i) with or without the
giving of notice or the passage of time, or both, constitute a default under,
result in breach of, result in the termination of, result in the acceleration of
performance of, require any consent, approval, or waiver, or result in the
imposition of any lien or other encumbrance on any property or assets of Seller
under, any agreement, lease, or other instrument to which Seller is a party or
by which any of the property or assets of Seller are bound; (ii) violate any
permit, license, or approval required by Seller to own its assets and operate
its business; (iii) violate any law, statute, or regulation or any judgment,
order, ruling, or other decision of any governmental authority, court, or
arbitrator; or (iv) violate any provision of Seller’s Articles of Incorporation
or Bylaws.




                        3.1.8          Financial Statements.         The
Seller’s Unaudited Balance Sheet dated June 30, 2008 has been submitted to the
Buyer. These statements were prepared according to generally accepted accounting
principals.  They fairly represent the financial position of the Seller as of
the respective dates and the results of its operations for the periods
indicated. Other than with respect to (i) the conversion of $54,723 in Seller’s
debt to 218,892 shares of common stock; and (ii) the issuance of 200,000 shares
of common stock in exchange for $100,000, since the date of the last balance
sheet, there has not been any material change in the financial condition or
operations of the Seller. The Seller did not, as of the date of the last balance
sheet, have any debt, liability or obligations of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due that is not
reflected in the Seller’s balance sheet.




          3.2          Survival of Representations and Warranties.          Each
of the representations and warranties in Sections 3.1 and 3.2 shall survive the
Closing until the expiration of all applicable statute of limitations periods.




SECTION 4.          Representations and Warranties of Buyer.




          4.1          Buyer’s Representations and Warranties.
                As of the Closing Date, Buyer represents and warrants to Seller
as follows:













Final

________     ______





3




--------------------------------------------------------------------------------







                         4.1.1          Capital Structure.
                     The capitalization of Buyer consists of 100,000,000 shares
of common stock, $0.10 par value (“Common Stock”), of which 25,427,834 shares
are issued and outstanding. All of the issued and outstanding capital stock of
Buyer has been duly authorized and validly issued, and is fully paid and
nonassessable, free of preemptive rights, and not subject to any restriction on
transfer under the Articles of Incorporation or Bylaws of Buyer or any agreement
to which Buyer is a party or of which Buyer has been given notice. There are no
outstanding subscriptions, options, warrants, convertible securities, rights,
agreements, understandings, or commitments of any kind relating to the
subscription, issuance, repurchase, or purchase of capital stock or other
securities of Buyer, or obligating Buyer to transfer any additional shares of
its capital stock of any class or any other securities.




                         4.1.2       Organization and Good Standing.
                 Buyer is duly qualified as a Pennsylvania corporation and is in
good standing in any jurisdiction in which the conduct of its business or the
ownership of its assets requires such qualification.




A true and complete copy of the Articles of Incorporation and Bylaws of Buyer,
each as amended to this date, has been delivered or made available to Seller.
The minute books of Buyer are current as required by law, contain the minutes of
all meetings of the incorporators, Board of Directors, committees of the Board
of Directors, and shareholders from the date of incorporation to this date, and
adequately reflect all material actions taken by the incorporators, Board of
Directors, committees of the Board of Directors, and shareholders of Buyer.
Buyer has no subsidiaries.




                         4.1.3          Authorization; Validity.       The
execution, delivery, and performance of this Agreement by Buyer has been duly
and validly authorized by all requisite corporate action. This Agreement has
been duly and validly executed and delivered by Buyer, and is the legal, valid,
and binding obligation of Buyer, enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency, moratorium, reorganization, and
other laws of general application affecting the enforcement of creditors’ rights
and by the availability of equitable remedies.




                        4.1.4          Consents.   Other than is set forth
herein, no approval, consent, waiver, or authorization of or filing or
registration with any governmental authority or third party is required for the
execution, delivery, or performance by Buyer of the transactions contemplated by
this Agreement.




                         4.1.5          Litigation.  Other than is set forth
herein, no litigation is pending or to the knowledge of Buyer, threatened, to
which Buyer is or may become a party.




                         4.1.6          Violations. The execution, delivery, or
performance of this Agreement does not and will not (i) with or without the
giving of notice or the passage of time, or both, constitute a default under,
result in breach of, result in the termination of, result in the acceleration of
performance of, require any consent, approval, or waiver, or result in the
imposition of any lien or other encumbrance on any property or assets of Buyer
under, any agreement, lease, or other instrument to which Buyer is a party or by
which any of the property or assets of Buyer are bound; (ii) violate any permit,
license, or approval required by Buyer to own its assets and operate its
business; (iii) violate any law, statute, or regulation or any







Final

________     ______





4




--------------------------------------------------------------------------------







judgment, order, ruling, or other decision of any governmental authority, court,
or arbitrator; or (iv) violate any provision of Buyer’s Articles of
Incorporation or Bylaws.




          4.2          Survival of Representations and Warranties. Each of the
representations and warranties in Section 4.1 shall survive the Closing until
the expiration of all applicable statute of limitations periods.




SECTION 5.          Covenants of Seller.




          5.1          Except as may otherwise be consented to or approved in
writing by Buyer, Seller agrees that from the date of this Agreement and until
the Closing:




                         5.1.1          Conduct Pending Closing.
               (i) The Business of Seller shall be conducted only in the
ordinary course consistent with past practices.




                         5.1.2          Access to Records.    Seller shall
provide Buyer and its representatives access to all records of Seller that they
reasonably may request and provide reasonable access to the properties of
Seller.




                         5.1.3          Solicitation.  Seller agrees that it
will not solicit, consider, or negotiate any offers to acquire the shares or
assets of Seller, or to provide any information or to make available any
management personnel to third parties for such purposes.




                         5.1.4          Confidentiality. Seller agrees to keep
the provisions of this Agreement confidential and will not disclose its
provisions to any person, excluding Seller’s accountants, attorneys, and other
professionals with whom Seller conducts business and to whom such disclosure is
reasonably necessary; provided, however, that such persons shall be advised of
the confidential nature of this Agreement at the time of such disclosure.




SECTION 6.          Covenants of Buyer.




          6.1          Except  as may otherwise be consented to or approved in
writing by Seller, Buyer agrees that from the date of this Agreement and until
the Closing:




                         6.1.1          Conduct Pending Closing.
                (i) The business of Buyer shall be conducted only in the
ordinary course consistent with past practices.




                         6.1.2          Access to Records. Buyer shall provide
Seller and its representatives access to all records of Buyer that they
reasonably may request and provide reasonable access to the properties of Buyer.




                         6.1.3          Solicitation. Buyer agrees that it will
not solicit, consider, or negotiate any offers to acquire the shares or assets
of Buyer, or to provide any information or to make available any management
personnel to third parties for such purposes.




                         6.1.4          Confidentiality.                   Buyer
agrees to keep the provisions of this Agreement confidential and will not
disclose its provisions to any person, excluding Buyer’s accountants,




Final

________     ______





5




--------------------------------------------------------------------------------







attorneys, and other professionals with whom Buyer conducts business and to whom
such disclosure is reasonably necessary; provided, however, that such persons
shall be advised of the confidential nature of this Agreement at the time of
such disclosure.




SECTION 7.          Conditions Precedent to Obligations of Buyer.




Unless, at the Closing, each of the following conditions is either satisfied or
waived by Buyer in writing, Buyer shall not be obligated to effect the
transactions contemplated by this Agreement:




          7.1          Representations and Warranties.        The
representations and warranties of Seller shall be true and correct as of the
Closing.




          7.2          Performance of Covenants.           Seller shall have
performed and complied in all respects with the covenants and agreements
required by this Agreement.




          7.3          Items to be Delivered at Closing.  Seller shall have
tendered for delivery to Buyer the following:




                         7.3.1          Articles of Share Exchange.    A duly
executed original of the Articles of Share Exchange.




                         7.3.2          Corporate Action.     A certified copy
of the corporate action of Seller authorizing and approving this Agreement and
the transactions contem­plated by it.




                         7.3.3          Audited Financial Statements.
        (i) True copies of Seller’s audited financial statements for the period
ending December 31, 2007, along with its most recent un-audited statements
through September 30, 2008; and (ii) Pro forma financial information
illustrating the impact of this Agreement. Both the audited financial statements
and the pro forma financial information shall be suitable for filing pursuant to
the requirements of Form 8-K promulgated under the Securities and Exchange Act
of 1934, as amended.




           7.4          Dissenting Shares.         As of the Closing Time,
Selling Shareholders holding no more than ten percent (10%) of Seller’s common
stock shall have delivered to Seller written notice of their intent to demand
payment for their shares of such Seller’s common stock.  




          7.5          Proceedings and Instruments Satisfactory. All
proceedings, corporate or other, to be taken in connection with the transactions
contemplated by this Agreement, and all documents incident to this Agreement,
shall be satisfactory in form and substance to Buyer and Buyer’s counsel, whose
approval shall not be withheld unreasonably.




SECTION 8.          Conditions Precedent to Obligations of Seller.




Unless, at the Closing, each of the following conditions is either satisfied or
waived by Seller in writing, Seller shall not be obligated to effect the
transactions contemplated by this Agreement.










Final

________     ______





6




--------------------------------------------------------------------------------







          8.1          Representations and Warranties. The representations and
warranties of Buyer shall be true and correct as of the Closing.




          8.2          Performance of Covenants. Buyer shall have performed and
complied in all respects with the covenants and agreements required by this
Agreement.




          8.3          Items to be Delivered at Closing. Buyer shall have
tendered for delivery to Seller the following:




                         8.3.1          Articles of Share Exchange.  A duly
executed original of the Articles of Share Exchange.




                         8.3.2          Corporate Action. A certified copy of
the corporate action of Buyer authorizing and approving this Agreement and the
transactions contem­plated by it.




                         8.2.1          Delivery of Shares. Stock certificates
of Buyer duly issued in the name of each of the shareholders not dissenting to
this Share Exchange.




          8.4          Proceedings and Instruments Satisfactory. All
proceedings, corporate or other, to be taken in connection with the transactions
contemplated by this Agreement, and all documents incident to this Agreement,
shall be satisfactory in form and substance to Seller and Seller’s counsel,
whose approval shall not be withheld unreasonably.




SECTION 9.          Intentionally Left Blank.




SECTION 10.          Notices.




Any notice, request, demand, or communication required or permitted to be given
by any provision of this Agreement shall be deemed to have been delivered,
given, and received for all purposes if written and if (i) delivered personally,
by facsimile, or by courier or delivery service, at the time of such delivery;
or (ii) directed by registered or certified United States mail, postage and
charges prepaid, addressed to the intended recipient, at the address specified
below, two business days after such delivery to the United States Postal
Service.




If to Buyer:

Patrick O’Keefe

1000 NW 65th Street, Suite 103

Fort Lauderdale, Florida 33309




If to Seller:

Elliot Bellen

1000 NW 65th Street, Suite 103

Fort Lauderdale, Florida 33309




Any party may change the address to which notices are to be mailed by giving
notice as provided herein to all other parties.



















Final

________     ______





7




--------------------------------------------------------------------------------







SECTION 11.          Miscellaneous.




          11.1          Survival of Representations and Warranties; Limitation
of Liability. The representations and warranties of each of the parties
contained herein shall survive the execution and delivery hereof, and
performance of obligations hereunder, and continue in full force and effect
forever hereafter (subject to any applicable statutes of limitations).




          11.2          No Third Party Beneficiaries. This Agreement shall not
confer any rights or remedies upon any person or entity other than the parties
and their respective successors, assigns, heirs or legal representatives, as the
case may be.




          11.3          Entire Agreement. This Agreement (including the
documents referred to herein and the Schedules hereto) constitutes the entire
agreement among the parties and supersedes any prior understandings, agreements,
or representations by or among the parties, written or oral, to the extent they
related in any way to the subject matter hereof.




          11.4          Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties named herein and their
respective successors, assigns, heirs or legal representatives, as the case may
be.




          11.5          Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.




          11.6          Headings. The paragraph and subparagraph headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.




          11.7          Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Florida.




          11.8          Amendments and Waivers. No amendment of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
each of the parties hereto. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.




          11.9          Severability. Any term or provision of this Agreement
that is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.




          11.10          Conflict of Terms. In the event of a conflict of terms
and conditions between this Agreement and any other agreement, the terms and
conditions of this Agreement shall prevail.




Final

________     ______





8




--------------------------------------------------------------------------------







          11.11          General Interpretive Principles.         For purposes
of this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:




                             11.1.1      The terms defined in this Agreement
include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other gender;




                             11.1.2           Accounting terms not otherwise
defined herein have the meanings given to them in accordance with generally
accepted accounting principles;




                             11.1.3          References herein to “paragraphs”,
“subparagraphs” and other subdivisions without reference to a document are to
designated paragraphs, subparagraphs and other subdivisions of this Agreement;




                             11.1.4          A reference to a subparagraph
without further reference to a paragraph is a reference to such subparagraph as
contained in the same paragraph in which the reference appears;




                             11.1.5          The words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular provision; and




                             11.1.6          The term “include” or “including”
shall mean without limitation by reason of enumeration.




                             11.1.7          Incorporation of Schedules. The
schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.




ATTEST:

BUYER:







By:                           

By:/s/Patrick O’Keefe_____

Patrick O’Keefe, President







SELLER:







By:                           

By:/s/Elliot Bellen_______

      Elliot Bellen, President

























Final

________     ______





9




--------------------------------------------------------------------------------







Exhibit A




Plan of Share Exchange




















































































































































Final

________     ______





10




--------------------------------------------------------------------------------







PLAN OF SHARE EXCHANGE




This Plan of Share Exchange (“Plan”) is entered into between Jetronic
Industries, Inc. with its principal offices located at 1000 NW 65th Street,
Suite 103, Fort Lauderdale, Florida 33309 (“Acquiror”) and New Bastion
Development, Inc., a Florida corporation with its principal offices located at
1000 NW 65th Street, Suite 103, Fort Lauderdale, Florida 33309 (“Acquiree”).




          1.          Distribution to Shareholders. On the Effective Date, all
of the shareholders of Acquiree not dissenting from the Plan shall automatically
have exchanged, without any further action on their part, all of the outstanding
common stock of Acquiree for shares of common stock of Acquiror and Acquiree
shall become a wholly owned subsidiary of Acquiror (other than with respect to
preferred stock). Holders of each share of Acquiree shall receive 0.5 shares of
Acquiror. Further, Acquiree shall cancel all of the 15,750,000 shares of
Acquiror common stock that was previously issued to Acquiree by Acquiror.
Acquiree shareholders holding the 550 shares of Series A Convertible Preferred
Stock shall retain such shares until such time that Acquiror’s capital structure
will enable it to issue 550 shares of comparable preferred stock.




          2.          Satisfaction of Rights of Acquiree's Shareholders. All
shares of Acquiror's stock into which shares of Acquiree's stock have been
converted and become exchangeable for under this Plan shall be deemed to have
been paid in full satisfaction of such converted shares.




          3.          Fractional Shares. Fractional shares of Acquiror's stock
will not be issued to the holders of Acquiree's stock. Fractional shares of
Acquiror's stock will rounded up to the nearest whole number.




          4.          Supplemental Action. If at any time after the Effective
Date, Acquiror shall determine that any further conveyances, agreements,
documents, instruments, and assurances or any further action is necessary or
desirable to carry out the provisions of this Plan, the appropriate officers of
Acquiror or Acquiree, as the case may be, whether past or remaining in office,
shall execute and deliver any and all proper conveyances, agreements, documents,
instruments, and assurances and perform all necessary or proper acts to carry
out the provisions of this Plan.




          5.          Filing with the Florida and Pennsylvania Secretaries of
State and Effective Date. On the Closing Date, as provided in the Agreement and
Plan of Share Exchange of which this Plan is a part, Acquiror and Acquiree shall
cause their respective Presidents to execute Articles of Share Exchange in the
form attached to this Plan and, on execution, this Plan shall be deemed
incorporated by reference into the Articles of Share Exchange as if fully set
forth in such Articles and shall become an exhibit to such Articles of Share
Exchange. Thereafter, the Articles of Share Exchange shall be delivered for
filing to the Florida and Pennsylvania Secretaries of State.  In accordance with
the Florida Business Corporation Act and Pennsylvania Consolidated Statutes, the
Articles of Share Exchange shall specify the “Effective Date.” The Effective
Date shall be the filing date of the Articles, as specified herein or in the
Agreement and Plan of Share Exchange.













Final

________     ______





11




--------------------------------------------------------------------------------










          6.          Amendment and Waiver. Any of the terms or conditions of
this Plan may be waived at any time by Acquiror or Acquiree by action taken by
the Board of Directors of such party, or may be amended or modified in whole or
in part at any time before the vote of the shareholders of Acquiree by an
agreement in writing executed in the same manner (but not necessarily by the
same persons), or at any time thereafter as long as such change is in accordance
with the Florida Business Corporation Act and Pennsylvania Consolidated
Statutes.




          7.          Termination. At any time before the Effective Date
(whether before or after filing the Articles of Share Exchange), this Plan may
be terminated and the share exchange abandoned by mutual consent of the Boards
of Directors of both corporations, notwithstanding favorable action by the
shareholders of Acquiree.













































































































Final

________     ______








12


